United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1047
                                     ___________

Rickey L. Jackson,                        *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
United States of America,                 * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: October 7, 2010
                                 Filed: October 29, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Rickey Jackson appeals the district court’s1 order, entered after a bench trial,
granting in part and denying in part his motion for return of property under Federal
Rule of Criminal Procedure 41(g), which authorizes a person whose property was
seized by the government to petition the district court for its return. Following careful
review, we conclude that the district court, after resolving conflicting testimony and
assessing witness credibility, did not err returning one CD that had been seized by the
government to Jackson, in finding that the remaining CDs and certain paperwork had

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
been lawfully returned to the grandmother of the lessee of the vehicle, and in finding
insufficient evidence that the government seized a particular duffle bag. See Jackson
v. United States, 526 F.3d 394, 396 (8th Cir. 2008) (on appeal from Rule 41(g)
proceeding after bench trial, appellate court reviews district court’s legal conclusions
de novo and its findings of fact for clear error); Richardson v. Sugg, 448 F.3d 1046,
1052 (8th Cir. 2006) (due regard is given to district court’s judgment of witness
credibility, and choice between two permissible views of evidence is not clearly
erroneous). Finding no merit to Jackson’s other arguments, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




                                          -2-